FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

KIMBERLY JACOBS; DONALD JACOBS;       
LINDA ROWLEY; DWIGHT TERRY,
JR.; DWIGHT TERRY, SR.; SHANE
DRESSER; DONALD DRESSER; WENDY
DRESSER; LONA FINLEY; WHITNEY
ROSE; LYNN ROSE; DEANNA
WRIGHT,
             Plaintiffs-Appellants,        No. 05-16434
               v.                            D.C. No.
CLARK COUNTY SCHOOL DISTRICT;            CV-S-04-01490-
MARGE APPUGLISE; SHIRLEY                       RLH
BARBER; SUSAN BRAGER-WELLMAN;               OPINION
DENISE BRODSKY; PENNY ELLIOT;
EMELIO FERNANDEZ, JR.; CARLOS
GARCIA; RUTH JOHNSON; LARRY
MASON; SHEILA MOULTON; DARLENE
RUSSELL; MARY BETH SCOW;
MILANA WINTER,
            Defendants-Appellees.
                                      
       Appeal from the United States District Court
                for the District of Nevada
        Roger L. Hunt, District Judge, Presiding

                  Argued and Submitted
             March 8, 2007—Tempe, Arizona
             Submission Vacated May 3, 2007
               Resubmitted August 15, 2007

                    Filed May 12, 2008

  Before: Michael Daly Hawkins, Sidney R. Thomas, and
           Richard R. Clifton, Circuit Judges.

                           5177
5178   JACOBS v. CLARK COUNTY SCHOOL DIST.
          Opinion by Judge Hawkins;
           Dissent by Judge Thomas
            JACOBS v. CLARK COUNTY SCHOOL DIST.       5181


                       COUNSEL

Allen Lichtenstein, General Counsel, ACLU of Nevada, Las
Vegas, Nevada, for the plaintiffs-appellants.

C.W. Hoffman, Jr., Clark County School District, Office of
the General Counsel, Las Vegas, Nevada, for the defendants-
appellees.
5182            JACOBS v. CLARK COUNTY SCHOOL DIST.
                                OPINION

HAWKINS, Circuit Judge:

   Public school districts across the country have increasingly
turned to the adoption of mandatory dress policies, sometimes
referred to as “school uniform policies,” in an effort to focus
student attention and reduce conflict. These policies are not
without controversy, and many students, as well as their par-
ents, find them offensive to their understanding of core First
Amendment values. In a case of first impression in this cir-
cuit, we address just such a set of challenges and largely con-
clude that public school mandatory dress policies survive
constitutional scrutiny.

          FACTUAL & PROCEDURAL HISTORY

   In 2003, the Clark County School District (“the District”)
promulgated Regulation 5131 (“the Regulation”),1 which cre-
ated a standard dress code for all Clark County students2 and
established a means by which individual schools in the Dis-
trict could establish more stringent mandatory school uniform
policies.3 These uniform policies were to be established “for
   1
     The Regulation was passed pursuant to section 392.458 of the Nevada
Revised Statutes (“N.R.S. § 392.458”), which authorizes “[t]he board of
trustees [of a Nevada school district] . . . , in consultation with the schools
within the district [and] parents and legal guardians of pupils who are
enrolled in the district, . . . [to] establish a policy that requires pupils to
wear school uniforms.”
   2
     This dress code contained typical student dress provisions, such as pro-
hibitions on wearing hats in class, wearing clothing that is obscene, dis-
ruptive, or hazardous to student safety, and wearing skirts that are too
short. None of the plaintiffs challenge the constitutionality of this basic
dress code.
   3
     Significantly, in its original incarnation, the Regulation required any
school considering a uniform policy to first conduct a parental survey.
Only if at least 51% of the school’s parents returned the surveys—and, of
those responding, at least 70% favored the policy—could the policy be
implemented.
               JACOBS v. CLARK COUNTY SCHOOL DIST.                    5183
the purpose[s] of increasing student achievement, promoting
safety, and enhancing a positive school environment.”4

   A number of schools in the District instituted such uniform
policies. For example, Liberty High School (“Liberty”) insti-
tuted a policy requiring all students to wear “solid khaki-
colored bottoms and solid-colored polo, tee, or button-down
shirts (blue, red or white) with or without Liberty logos.”5
Kimberly Jacobs (“Jacobs”), then an eleventh-grader at Lib-
erty, repeatedly violated Liberty’s uniform policy (at least
once by wearing a shirt containing a printed message reflect-
ing her religious beliefs). As a result of these violations,
Jacobs was repeatedly referred to the Dean’s office and was
ultimately suspended from school five times for a total of
approximately twenty-five days. Although Liberty provided
Jacobs with educational services during her suspensions6—
and, in fact, Jacobs’s grade point average improved during
that time period7—Jacobs claims that she missed out on class-
room interactions, suffered reputational damage among her
teachers and peers, had a tarnished disciplinary record, and
was unconstitutionally deprived of her First Amendment
rights to free expression and free exercise of religion because
of Liberty’s enforcement of its mandatory school uniform pol-
icy.8
   4
     Although the second and third purposes were not expressly listed in the
original version of the Regulation, they were listed in a revised version of
the Regulation and, according to an unrebutted affidavit from the Dis-
trict’s superintendent, were purposes of the Regulation from the outset.
   5
     The other schools involved in this case implemented similar uniform
policies, though most of these did not allow student clothing to contain a
school logo.
   6
     Her teachers apparently provided Jacobs with homework, corrected
that homework, allowed her to take tests, and communicated with her via
telephone and e-mail.
   7
     Jacobs was not “penalized academically”; in fact, the undisputed evi-
dence shows that her academic performance improved.
   8
     Nor was Jacobs “forced to transfer to another school”; rather, she
decided—as she is entitled to do—that she would rather attend a school
without a dress code than comply with the dress code at Liberty.
5184           JACOBS v. CLARK COUNTY SCHOOL DIST.
   Jacobs and her parents thus brought suit against the District
and various individual defendants (collectively, “Defen-
dants”), asking the court to: (1) declare N.R.S. § 392.458, the
Regulation, and Liberty’s mandatory school uniform policy
unconstitutional as violating the First Amendment’s Free
Speech and Free Exercise clauses, as well as the Fourteenth
Amendment’s Due Process Clause; (2) expunge all related
discipline from Jacobs’s record; and (3) award her appropriate
damages.9 Without expressing any view on the constitutional-
ity of Liberty’s uniform policy or its authorizing regulation
and statute, the district court granted Jacobs’s motion for a
preliminary injunction and enjoined Liberty from further dis-
ciplining or suspending Jacobs for failing to adhere to the poli-
cy.10 Following this decision, the District slightly amended the
Regulation, with the only significant changes being: (1) a
relaxation of the amount of parental support needed to enact
a school’s uniform policy;11 and (2) elimination of one portion
of the Regulation about which the district court expressed
“strong reservations.”12 Additionally, Liberty expunged all
uniform-related discipline from Jacobs’s record.
  9
    Jacobs also alleged violations of Article 1, Section 9 of the Nevada
Constitution and other provisions of Nevada law. Because Article 1, Sec-
tion 9 of the Nevada Constitution is “coextensive [with] . . . the First
Amendment to the United States Constitution,” S.O.C., Inc. v. Mirage
Casino-Hotel, 23 P.3d 243, 251 (Nev. 2001), and because none of the state
law claims are at issue in this appeal, this decision focuses only on
Jacobs’s arguments under the United States Constitution.
   10
      The preliminary injunction was based on the district court’s finding
that Liberty’s uniform policy was likely implemented without complying
with the original Regulation’s parental survey requirements—a claim
Plaintiffs have since abandoned. See infra Part IV (objecting to policy’s
implementation only insofar as it violated due process, not state law).
   11
      Under the revised version of the Regulation, a school could implement
a uniform policy if, of the parental survey responses it received, at least
55% expressed approval for the policy. A “minimum response rate” was
no longer needed.
   12
      This portion made an exception to the uniform policy for “nationally
recognized youth organizations such as the Boy Scouts or the Girl
Scouts.” The district court’s reservations were based on its tentative con-
clusion that that portion of the Regulation created a “content-specific
clothing exception[ ].” Compare infra Part II.A.
               JACOBS v. CLARK COUNTY SCHOOL DIST.                    5185
   Encouraged by Jacobs’s success in obtaining a preliminary
injunction—and concerned about the suit’s viability after
Jacobs had withdrawn from Liberty and moved to a new
school district—a number of other District students and their
parents (collectively, “Plaintiffs”) joined the suit.13

   Shane Dresser (“Dresser”)—a student at Jim Bridger Mid-
dle School (“Bridger”) at the time this suit was filed14—
alleged, inter alia, that his right to free exercise of religion
was violated when, after being denied a religious exemption
from Bridger’s uniform policy, he was forced to wear the
required uniform. Dresser had applied for an exemption on
the ground that his religion teaches its members to embrace
their individuality and further teaches that, even though “uni-
formity can be accepted by an individual if they choose to do
so by their own free will, . . . no one can force uniformity onto
a person.” Dresser’s application was denied without explana-
tion.15

   Dwight Terry, Jr. (“Terry”)—a student at Chaparral High
School (“Chaparral”)—alleged that, on at least five occasions,
he was sent to the principal’s office for the remainder of the
school day for failing to wear the required school uniform.
Neither the amended complaint nor any evidence in the record
provides any additional information regarding Terry’s viola-
tions. Specifically, the record does not indicate whether
Terry’s non-compliance was due to a religious objection, a
  13
      Like Jacobs’s original complaint, the amended complaint sought
declaratory and injunctive relief, as well as appropriate damages.
   14
      Dresser no longer attends Bridger and, as Plaintiffs’ counsel conceded
at oral argument, does not presently attend a school in the District with a
mandatory uniform policy.
   15
      The explanation given by the District’s deputy superintendent for the
denial of a similar application filed by Dresser’s brother, Quinn (who is
not a named plaintiff in this suit), was that the Dressers’ religion did not
require its members to wear certain items of clothing to school and that
the Dressers made “no showing” that the uniform policy prevented their
son from engaging in conduct that was required by his religion.
5186           JACOBS v. CLARK COUNTY SCHOOL DIST.
desire to communicate a particular message (either via his
dress itself or via a printed message contained on his cloth-
ing), a desire to cause disruption in his school, or simple for-
getfulness. Chaparral is not presently enforcing a school
uniform policy.

   Whitney Rose and John Does I & II—students at Frank E.
Garside Jr. High School (“Garside”) and Glen Taylor Elemen-
tary School (“Glen Taylor”), respectively—alleged that their
due process rights were violated when their schools imple-
mented school uniform policies without complying with the
parental survey requirements included in the original Regula-
tion.16 Of these three students, only John Doe I continues to
attend a District school with a mandatory uniform policy.

   Defendants moved to dismiss Plaintiffs’ amended com-
plaint under Rule 12(b)(6). After advising the parties that
Defendants’ motion might be construed as one for summary
judgment, and after the parties supplemented the record
accordingly, the district court struck two provisions of the Regu-
lation,17 but otherwise granted summary judgment in favor of
  16
      John Doe I also alleges that he was unconstitutionally forbidden from
wearing a “Say No to Uniforms” button at school; however, as the district
court properly found, this claim appears nowhere in the amended com-
plaint and the brief treatment the subject was given in Plaintiffs’ summary
judgment filings was “insufficient to assert a cause of action meriting fur-
ther discussion.” Jacobs v. Clark County Sch. Dist., 373 F. Supp. 2d 1162,
1174 n.3 (D. Nev. 2005).
   17
      These provisions—which exempted students from complying with the
uniform policies when doing so “violates [the] student’s/parent’s religion”
and permitted school principals to “grant exceptions for designated spirit
days, special occasions, or special conditions”—were found unconstitu-
tional because they provided “almost unlimited discretion to school
administrators.” See Jacobs, 373 F. Supp. 2d at 1184 (citing City of Lake-
wood v. Plain Dealer Publ’g Co., 486 U.S. 750, 757 (1988) (free exercise
clause violated when “unbridled discretion” given to enforcing authori-
ties)). Defendants do not appeal these rulings, though—as discussed infra
Part III.B—Plaintiffs argue that the district court’s decision to strike the
religious exemption on “excessive discretion” grounds solved one consti-
tutional problem only by creating another.
             JACOBS v. CLARK COUNTY SCHOOL DIST.              5187
Defendants, finding no other constitutional infirmity with
N.R.S. § 392.458, the Regulation, or the individual schools’
uniform policies. See generally, Jacobs, 373 F. Supp. 2d at
1162. Plaintiffs appeal this judgment.

                         DISCUSSION

I.   Justiciability

   [1] Before turning to the constitutional claims lodged
against the District’s school uniform policies, we must ensure
that at least one plaintiff presents a justiciable “case or contro-
versy” with respect to each constitutional claim. U.S. Const.
art. III; City of S. Lake Tahoe v. Cal. Tahoe Reg’l Planning
Agency, 625 F.2d 231, 233 (9th Cir. 1980). For a plaintiff’s
claim to be justiciable, he or she must have standing to bring
the claim, and the claim must not be moot. Am. Civil Liberties
Union of Nev. v. Lomax, 471 F.3d 1010, 1015 (9th Cir. 2006).

   A plaintiff has standing to challenge allegedly unconstitu-
tional conduct as long as: (1) he or she has “suffered an
‘injury in fact’ ”; (2) there is a “causal connection between the
injury and the conduct complained of”; and (3) it is likely “the
injury will be redressed by a favorable decision.” Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (internal
quotation marks and citations omitted). While standing is
determined based on the facts “as they exist[ed] at the time
the complaint was filed,” id., a case becomes moot—and,
hence, non-justiciable—if the “requisite personal interest”
captured by the standing doctrine ceases to exist at any point
during the litigation. See U.S. Parole Comm’n v. Geraghty,
445 U.S. 388, 397 (1980); Bernhardt v. County of Los Ange-
les, 279 F.3d 862, 871 (9th Cir. 2002).

   Although many of Plaintiffs’ claims for declaratory and
injunctive relief appear to be moot (as only one plaintiff con-
tinues to attend a District school that is currently enforcing a
mandatory school uniform policy), Plaintiffs’ amended com-
5188           JACOBS v. CLARK COUNTY SCHOOL DIST.
plaint seeks not only prospective relief, but also “appropriate
damages.” As this court clarified in Bernhardt, a “live claim
for [even] nominal damages will prevent dismissal for moot-
ness.” 279 F.3d at 872. We thus examine each of Plaintiffs’
constitutional claims to determine whether at least one plain-
tiff meets the three standing requirements and retains a “live
claim for [at least] nominal damages.” See id.

  A.    Freedom of Speech

   Plaintiffs allege that the District’s mandatory school uni-
form policies infringe upon students’ free speech rights by
preventing them from engaging in both constitutionally pro-
tected “pure speech” and constitutionally protected “expres-
sive conduct,” as well as by compelling them to “speak” in a
particular manner.18

   When a plaintiff alleges violation of a constitutional right,
the Supreme Court has held that, even if compensatory dam-
ages are unavailable because the plaintiff has sustained no
“actual injury”—such as an economic loss, damage to his rep-
utation, or emotional distress—nominal damages are nonethe-
less available in order to “mak[e] the deprivation of such
right[ ] actionable” and to thereby acknowledge the “impor-
tance to organized society that [the] right[ ] be scrupulously
observed.” Carey v. Piphus, 435 U.S. 247, 266 (1978); see
also Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 308
n.11 (1986) (“Our discussion [in Carey] makes clear that
nominal damages . . . are the appropriate means of ‘vindicat-
  18
     Although the district court did not address Plaintiffs’ “compelled
speech” argument in its decision, the argument was properly raised both
to the district court and to this court; thus, we consider the argument on
appeal. Donovan v. Crisostomo, 689 F.2d 869, 874 (9th Cir. 1982). We do
not, however, consider Plaintiffs’ argument that the uniform policies
worked to foreclose to Plaintiffs an “entire medium of expression,” see
City of Ladue v. Gilleo, 512 U.S. 43, 55 (1994), as that argument was not
properly raised to the district court. Marx v. Loral Corp., 87 F.3d 1049,
1055 (9th Cir. 1996).
               JACOBS v. CLARK COUNTY SCHOOL DIST.                     5189
ing’ [constitutional] rights whose deprivation has not caused
actual, provable injury.”).

   [2] Here, while it is questionable whether Jacobs has pre-
sented sufficient evidence of actual damages to be entitled to
compensatory relief19—and it is clear that Dresser has not
even attempted to do so—this is not fatal to the justiciability
of their claims. Jacobs has standing to bring a non-moot claim
for nominal damages because she alleges an “injury in fact”—
namely, deprivation of her First Amendment right to commu-
nicate a particular written message on her clothing—that was
caused by Liberty’s mandatory uniform policy and would be
redressed if this court were to find the policy unconstitutional.
See RK Ventures, Inc. v. City of Seattle, 307 F.3d 1045, 1055
(9th Cir. 2002) (free speech case found justiciable based
solely on plaintiffs’ allegations that city regulation “pre-
vent[ed] them from playing the music of their choice”). Simi-
larly, Dresser has standing to bring a non-moot claim for
nominal damages because he alleges “injuries in fact”—
namely, deprivation of his First Amendment rights to engage
in expressive conduct via his choice of clothing and to be free
from compelled speech—that was caused by Bridger’s man-
datory uniform policy and, again, would be redressed if this
court found that policy unconstitutional. See id.

   Thus, although Jacobs and Dresser may be entitled to col-
   19
      Jacobs alleges that, although her scholastic record did not suffer as a
result of her repeated suspensions, she nevertheless suffered compensable
reputational damage, as well as damages emanating from her missed class-
room interactions. Defendants counter that Jacobs has put forth no admis-
sible evidence of such damages. Although we note that Jacobs did put
forth competent evidence that she was suspended for 25 days and that
missing classroom time caused her some educational harm, we need not
decide whether this evidence would, itself, be sufficient to support a claim
for compensable damages. As explained below, even taking the facts in
the light most favorable to Jacobs, none of Jacobs’s constitutional rights
were violated; thus, the district court properly dismissed Jacobs’s suit at
the summary judgment stage.
5190         JACOBS v. CLARK COUNTY SCHOOL DIST.
lect only nominal damages were they to succeed on their free
speech claims, they nonetheless present justiciable challenges
to all speech-related aspects of the District’s uniform policy.
See Lujan, 504 U.S. at 560-61; Bernhardt, 279 F.3d at 872;
RK Ventures, 307 F.3d at 1055. The merits of these free
speech claims will be discussed in Part II.

  B.   Free Exercise of Religion

   [3] Plaintiffs also allege that the District’s mandatory uni-
form policies prevented Jacobs and Dresser from freely exer-
cising their respective religions. Again, these two plaintiffs
have standing to assert non-moot claims for at least nominal
damages because they allegedly sustained “injuries in fact”
that were caused by their schools’ uniform policies and would
be redressed if the court found those policies unconstitutional.
See Lujan, 504 U.S. at 560-61; Bernhardt, 279 F.3d at 872;
Allah v. Al-Hafeez, 226 F.3d 247, 251 (3d Cir. 2000) (allow-
ing free exercise claim for only nominal damages to proceed).
Specifically, Jacobs was allegedly prevented from practicing
her religion (which she wanted to do by wearing clothing
expressing her beliefs), while Dresser was allegedly (1) pre-
vented from expressing his individuality via his clothing, and
(2) required to engage in an act of conformity by wearing the
school uniform—both of which, he claims, violate the teach-
ings of his religion. The merits of these free exercise claims
will be discussed in Part III.

  C.   Due Process

   [4] Finally, Plaintiffs allege that their due process rights
were violated when several schools in the District—including
Liberty, Bridger, Garside, and Glen Taylor—instituted school
uniform policies without complying with the parental survey
requirements contained in the original Regulation. Because
the students at these schools were allegedly deprived of a cog-
nizable liberty interest in free speech as a result of the school
uniform policies, they too have standing to bring a non-moot
               JACOBS v. CLARK COUNTY SCHOOL DIST.                   5191
claim for nominal damages. See Lujan, 504 U.S. at 560-61;
Bernhardt, 279 F.3d at 872; Carey, 435 U.S. at 266 (“[T]he
denial of procedural due process [is] actionable for nominal
damages without proof of actual injury.”). The merits of these
due process claims will be discussed in Part IV.

   Because at least one plaintiff has alleged a viable claim for
at least nominal damages with respect to each constitutional
issue, our justiciability inquiry ends there,20 and we proceed
to the merits of their claims.

II.    Free Speech Claims

   Plaintiffs raise three speech-related claims. First, Plaintiffs
contend that the District’s school uniform policies (which pro-
hibit students from displaying any printed messages on their
clothing save for, in some cases, the school logo) unconstitu-
tionally restrict students’ rights to engage in “pure speech”
while in school. See Tinker v. Des Moines Indep. Cmty. Sch.
Dist., 393 U.S. 503, 506 (1969) (“[S]tudents [do not] . . . shed
their constitutional rights to freedom of speech or expression
at the schoolhouse gate.”). This claim is best exemplified by
Liberty’s refusal to allow Jacobs to wear t-shirts containing
written messages expressing her religious beliefs in school.21
Second, Plaintiffs claim that the uniform policies unconstitu-
tionally restrict students’ rights to engage in “expressive con-
duct.” See id. This claim is best exemplified by Bridger’s
refusal to allow Dresser to express his individuality (and his
objection to forced uniformity) by wearing clothing different
from his classmates.22 Third, Plaintiffs claim that requiring
  20
     Specifically, because we find such relief inappropriate on the merits,
we need not consider (and, thus, do not decide) whether Plaintiffs’
requests for declaratory and injunctive relief are justiciable.
  21
     Such conduct is unquestionably protected by the First Amendment.
See Canady v. Bossier Parish Sch. Bd., 240 F.3d 437, 440 (5th Cir. 2001).
  22
     We need not decide whether such conduct is imbued with sufficient
communicative intent to be protected by the First Amendment. See Spence
5192           JACOBS v. CLARK COUNTY SCHOOL DIST.
students to wear a uniform amounts to unconstitutional “com-
pelled speech.” See W. Va. State Bd. of Educ. v. Barnette, 319
U.S. 624 (1943); see also supra note 18. This claim is best
exemplified by Dresser’s contention that he is being forced to
convey a message of uniformity (with which he strongly dis-
agrees) by wearing the same clothing as his classmates.

   We agree with the district court that none of Plaintiffs’ free
speech claims survive summary judgment. Ballen v. City of
Redmond, 466 F.3d 736, 741 (9th Cir. 2006) (reviewing grant
of summary judgment in free speech case de novo). We reach
this conclusion because, as explained in more detail below,
the District’s encroachment upon its students’ rights to free
speech and expression via its content-neutral school uniform
policies need only survive intermediate scrutiny to be
constitutional—a level of scrutiny we find the uniform poli-
cies easily withstand. Moreover, enforcement of the manda-
tory uniform policies does not amount to “compelled speech”
because, under the circumstances, it is unlikely anyone view-
ing a uniform-clad student would understand the student to be
communicating a particular message via his or her mandatory
dress.

  A.      Pure Speech and Expressive Conduct

     1.    The District’s School Uniform Policies Need
           Only Withstand Intermediate Scrutiny to be
           Constitutional

   The court below concluded that the District’s uniform poli-
cies did not infringe upon students’ rights to engage in pure

v. Washington, 418 U.S. 405, 409 (1974) (per curiam). Rather, we follow
the Fifth Circuit’s lead and assume (without deciding) that wearing cloth-
ing different from one’s classmates is sufficiently expressive of a student’s
views about non-conformity to merit First Amendment protection. See Lit-
tlefield v. Forney Indep. Sch. Dist., 268 F.3d 275, 285-86 (5th Cir. 2001);
Canady, 240 F.3d at 440-41 & n.3.
               JACOBS v. CLARK COUNTY SCHOOL DIST.                     5193
speech or expressive conduct because the policies withstood
intermediate scrutiny.23 Jacobs v. Clark County Sch. Dist.,
373 F. Supp. 2d 1162, 1181, 1185-87 (D. Nev. 2005). Plain-
tiffs take issue with this analysis from the outset, arguing that
applying intermediate scrutiny to student speech is foreclosed
by Chandler v. McMinnville School District, 978 F.2d 524
(9th Cir. 1992). Specifically, they argue that, under Chandler,
speech that is neither “vulgar, lewd, obscene, [or] plainly
offensive” nor “school-sponsored”—like the speech Plaintiffs
wish to engage in here—must be analyzed under the stricter
standard the Supreme Court utilized in Tinker v. Des Moines
Independent Community School District, 393 U.S. 503, 509
(1969),24 and, most importantly, that Chandler leaves room
for no other alternative.

   Plaintiffs’ argument is superficially appealing. Chandler
laid out three categories of student speech—“(1) vulgar, lewd,
obscene, and plainly offensive speech, (2) school-sponsored
  23
      Intermediate scrutiny’s precise contours vary slightly depending upon
which constitutional right is at issue. In the First Amendment context,
intermediate scrutiny takes the form of the “O’Brien test” for restrictions
on expressive conduct, see United States v. O’Brien, 391 U.S. 367, 376-77
(1968), and the “time, place and manner test” for viewpoint- and content-
neutral restrictions on pure speech, see Turner Broad. Sys., Inc. v. FCC,
512 U.S. 622, 661-62 (1994). See also Clark v. Cmty. for Creative Non-
Violence, 468 U.S. 288, 298 (1984) (confirming that the two tests are, in
essence, identical).
   24
      That is, that the restriction is unconstitutional unless the school can
show that “engaging in the forbidden conduct would ‘materially and sub-
stantially interfere with the requirements of appropriate discipline in the
operation of the school.’ ” Id. (quoting Burnside v. Byers, 363 F.2d 744,
749 (5th Cir. 1966)). Although Tinker did not equate its “substantial inter-
ference” test with the “strict scrutiny test” that is now commonly used in
First Amendment cases (perhaps because that terminology was not in
common parlance at the time, see First Nat’l Bank of Boston v. Bellotti,
435 U.S. 765 (1978) (earliest Supreme Court case using this terminology
in the free speech context)), Plaintiffs’ argument rests on the “substantial
interference” test being more difficult to withstand than the intermediate
scrutiny test.
5194         JACOBS v. CLARK COUNTY SCHOOL DIST.
speech, and (3) speech that falls into neither of these
categories”—and explained that speech in the first category
should be analyzed under Bethel School District Number 403
v. Fraser, 478 U.S. 675 (1986), speech in the second category
should be analyzed under Hazelwood School District v. Kuhl-
meier, 484 U.S. 260 (1988), and speech in the third category
should be analyzed under Tinker, 393 U.S. at 513-14. See 978
F.2d at 529.

   As both parties concede, Plaintiffs’ speech falls into neither
of the first two categories. Plaintiffs thus argue that, just as
the policy in Tinker was found unconstitutional because
allowing students to wear black armbands in silent protest
would not “substantially interfere with the work of the school
or impinge upon the rights of other students,” 393 U.S. at 509,
the policy here (i.e., forbidding students from wearing their
choice of clothing to school) should be found unconstitutional
because it fails Tinker’s “substantial interference” test, as
well.

   What Plaintiffs miss—but the district court and one of our
sister circuits have correctly recognized—is a key flaw in this
logic. See Canady v. Bossier Parish Sch. Dist., 240 F.3d 437,
441-43 (5th Cir. 2001); Jacobs, 373 F. Supp. 2d at 1175-81.
While Chandler certainly says that all speech in the third cate-
gory must be analyzed under Tinker, it does not say that all
speech in this category has to be evaluated at the same level
of scrutiny as that ultimately used in Tinker. In other words,
while Chandler dictates that Tinker must guide our analysis
of this case, it does not require us to blindly apply the stan-
dard employed therein. We thus start by carefully examining
what the Tinker decision does—and, even more importantly,
what it does not—say.
             JACOBS v. CLARK COUNTY SCHOOL DIST.            5195
       a.   Tinker Is Silent About How Content-Neutral
            Regulations of Pure Speech and Regulations
            Affecting Expressive Conduct Should be
            Evaluated

   In Tinker, a group of students had arranged to wear black
armbands to school to protest the involvement of the United
States in the Vietnam War. 393 U.S. at 504. Upon learning of
this plan, the Des Moines Independent School District
adopted a policy prohibiting students from wearing such arm-
bands, apparently fearing the disturbance they might cause.
Id. at 504, 508. When the students were suspended for violat-
ing the no-armband policy, they filed suit, arguing that the
policy violated their rights to free speech under the First
Amendment. Id. at 504.

   The Supreme Court agreed, holding that, “[i]n order for the
State in the person of school officials to justify prohibition of
a particular expression of opinion, it must be able to show that
its action was caused by something more than a mere desire
to avoid the discomfort and unpleasantness that always
accompany an unpopular viewpoint.” Id. at 509. The Court
further explained:

    [I]n our system, undifferentiated fear or apprehen-
    sion of disturbance is not enough to overcome the
    right to freedom of expression. Any departure from
    absolute regimentation may cause trouble. Any vari-
    ation from the majority’s opinion may inspire fear.
    Any word spoken, in class, in the lunchroom, or on
    the campus, that deviates from the views of another
    person may start an argument or cause a disturbance.
    But our Constitution says we must take this risk; and
    our history says that it is this sort of hazardous
    freedom—this kind of openness—that is the basis of
    our national strength and of the independence and
    vigor of Americans who grow up and live in this rel-
    atively permissive, often disputatious, society.
5196           JACOBS v. CLARK COUNTY SCHOOL DIST.
Id. at 508-509 (internal citation omitted).

   [5] In short, the Court made clear that suppressing the
expression of unpopular or controversial opinions—even in
the name of avoiding potential in-school disturbances—was a
violation of the First Amendment unless the school could
show that, absent such suppression, the school’s orderly oper-
ation would be “materially and substantially” compromised.
Id. at 509.

   [6] Despite Plaintiffs’ attempt to read Tinker more broadly,
this is all Tinker expressly holds. Two things are notable
about this limited holding. First, as the Court itself made
clear, its “substantial interference” test applies only to restric-
tions on “pure speech,” and does not necessarily apply to
school policies placing incidental restrictions on expressive
conduct. See id. at 507-08 (“The problem posed by the present
case does not relate to regulation of the length of skirts or the
type of clothing, to hair style, or deportment.”); King v. Sad-
dleback Jr. Coll. Dist., 445 F.2d 932 (9th Cir. 1971) (declin-
ing to employ Tinker analysis to student’s claim that policy
disallowing long hair for male students violated the First
Amendment). Thus, Tinker leaves unresolved the question of
how restrictions upon expressive conduct in schools should be
evaluated.25 But see generally Texas v. Johnson, 491 U.S. 397,
406 (1989) (“The government generally has a freer hand in
restricting expressive conduct than it has in restricting [pure
speech].”).

  [7] Second, the holding itself extends only to viewpoint-
based speech restrictions, and not necessarily to viewpoint-
neutral speech restrictions. Although these two terms of art
had not yet been used by the Supreme Court when Tinker was
decided in 1969, see Young v. Am. Mini Theatres, Inc., 427
U.S. 50 (1976), the Tinker opinion makes clear that the
Court’s principal objection to the armband prohibition was
  25
    We take up this as-yet unresolved question in Part II.A.1.c.
               JACOBS v. CLARK COUNTY SCHOOL DIST.                     5197
that it was motivated by a “desire to avoid the discomfort and
unpleasantness that . . . accompany an unpopular viewpoint.”
393 U.S. at 509 (emphasis added). In essence, the Court found
the armband prohibition unconstitutional not simply because
it worked to prohibit students from engaging in a form of pure
speech, but because it did so based on the particular opinion
the students were espousing. Id. at 510-11 (finding it signifi-
cant “that the school authorities did not purport to prohibit the
wearing of all symbols of political or controversial signifi-
cance, . . . [but only] the wearing of armbands . . . worn to
exhibit opposition to this Nation’s involvement in Vietnam”).

   Although a slightly more expansive reading of Tinker sug-
gests that its mode of analysis should also be used when a
school’s regulation is content-based (not only when it is
viewpoint-based),26 no reading of Tinker suggests that
viewpoint- and content-neutral restrictions on student speech
should also be subjected to “Tinker scrutiny.” Indeed, neither
this court nor the Supreme Court has ever analyzed a content-
neutral restriction on student speech under Tinker; rather, the
Tinker test has only been employed when a school’s restric-
tions have been based, at least in part, on the particular mes-
sages students were attempting to communicate.27
  26
      As Supreme Court jurisprudence since Tinker has made clear,
viewpoint-based and content-based restrictions on speech are, for the most
part, equally pernicious and, thus, restrictions of either variety must ordi-
narily be subjected to the same degree of scrutiny. See, e.g., Bartnicki v.
Vopper, 532 U.S. 514, 544 (2001); Nat’l Ass’n for Advancement of Psy-
choanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1055 (9th Cir.
2000) (both viewpoint-based and content-based speech restrictions trigger
strict scrutiny).
   27
      See Tinker, 393 U.S. at 509; Pinard v. Clatskanie Sch. Dist. 6J, 467
F.3d 755 (9th Cir. 2006) (students suspended for signing petition criticiz-
ing football coach); LaVine v. Blaine Sch. Dist., 257 F.3d 981 (9th Cir.
2001) (student expelled for showing teacher poem he wrote containing
imagery of violent death and suicide); Chandler, 978 F.2d at 529 (students
prohibited from wearing buttons containing the word “scab” during a
teacher strike); Karp v. Becken, 477 F.2d 171 (9th Cir. 1973) (student sus-
5198           JACOBS v. CLARK COUNTY SCHOOL DIST.
   It is thus our view that Tinker says nothing about how
viewpoint- and content-neutral restrictions on student speech
should be analyzed, thereby leaving room for a different level
of scrutiny than that employed in either Bethel, Hazelwood, or
Tinker when student speech is restricted on a viewpoint- and
content-neutral basis. Accord Canady, 240 F.3d at 441-43.28

        b.   District’s School Uniform Policies Are
             Viewpoint- and Content-Neutral

   Before turning to precisely what level of scrutiny that
should be, we pause to explain why we find the school uni-
form policies at issue in this case to be both viewpoint- and

pended for attempting to distribute signs protesting school’s refusal to
renew an English teacher’s contract); Hatter v. L.A. City High Sch. Dist.,
452 F.2d 673 (9th Cir. 1971) (students suspended for distributing leaflets
and wearing tags opposing school’s chocolate drive).
   To our knowledge, every other circuit has applied Tinker in this man-
ner, as well. See, e.g., Guzick v. Drebus, 431 F.2d 594 (6th Cir. 1970)
(applying Tinker when student suspended for refusing to remove an anti-
war button), cert. denied, 401 U.S. 948 (1971); Scoville v. Bd. of Educ. of
Joliet High Sch. Dist. 204, 425 F.2d 10 (7th Cir. 1970) (applying Tinker
when students expelled for distributing a non-school-sponsored newspaper
critical of the school); see also Behymer-Smith v. Coral Acad. of Sci., 427
F. Supp. 2d 969 (D. Nev. 2006) (applying Tinker when student prohibited
from reciting poem containing the words “hell” and “damn”).
   Although the Supreme Court recently suggested that there are some
instances in which even content-based restrictions may be analyzed under
a less demanding standard than that used in Tinker, see Morse v. Freder-
ick, 127 S. Ct. 2618 (2007) (upholding school’s ban on sign reading
“Bong Hits 4 Jesus” even though it did not “substantially disrupt the work
and discipline of the school”), the Morse holding in no way contradicts
our holding here—i.e., that content-neutral speech restrictions need not
withstand Tinker scrutiny either.
   28
      This conclusion does not contradict Chandler, as Plaintiffs contend,
but merely recognizes that there exists a fourth category of student speech
that had not been explored by either this court or the Supreme Court prior
to Chandler and, thus, was left unaccounted for in that case’s recitation of
student speech law.
               JACOBS v. CLARK COUNTY SCHOOL DIST.                  5199
content-neutral29 and, thus, deserving of a different level of
scrutiny than that applied to the viewpoint-based policy in
Tinker.

   [8] On its face, the portion of the Regulation authorizing
schools to implement mandatory uniform policies is aimed at
“increasing student achievement, promoting safety, and
enhancing a positive school environment.” Nothing in the
Regulation’s language suggests it was directed at the type of
messages or specific viewpoints previously conveyed by stu-
dents’ wardrobe choices; indeed, the record evidence unam-
biguously indicates that the District’s purpose in enacting the
Regulation was to further the Regulation’s stated goals, not to
suppress the expression of particular ideas.30 For example, the
referendum sent to parents listing the advantages and disad-
vantages of the proposed uniform policy included as potential
advantages: (1) “Promot[ing] safety by reducing the ability to
hide weapons, drugs or alcohol”; (2) “Allow[ing] students and
staff to focus more attention to increasing student achieve-
ment”; (3) “Eliminat[ing] dress differences that emphasize
different income levels”; and (4) “Simplif[ying] daily school
preparation and maintenance for families.” None of the pro-
posed advantages related to the “benefits” of preventing stu-
dents from expressing unpopular views or communicating
about particular subjects via their clothing choices.

  Of course, while evidence of a viewpoint- and content-
  29
      From this point forward (unless otherwise noted), we use the term
“content-neutral” to capture the dual concepts of viewpoint-neutrality and
content-neutrality, and do the converse with the term “content-based.” See
supra note 26 (explaining that viewpoint- and content-based speech
restrictions are equally disfavored in First Amendment jurisprudence and,
thus, are interchangeable insofar as they are both subject to the same
degree of judicial scrutiny).
   30
      See Turner, 512 U.S. at 642 (“[T]he principal inquiry in determining
content neutrality is whether the government has adopted a regulation of
speech because of agreement or disagreement with the message it con-
veys.” (internal quotation marks, citation, and alterations omitted)).
5200         JACOBS v. CLARK COUNTY SCHOOL DIST.
neutral purpose strongly suggests that a regulation is, in fact,
content-neutral, mere assertion of a benign purpose is insuffi-
cient to conclusively establish a regulation’s content-
neutrality. Turner, 512 U.S. at 642. Here, Plaintiffs argue that,
despite the District’s stated purposes, the Regulation is not
content-neutral because it allows student clothing to contain
the school logo—an allowance that, in Plaintiffs’ view, sanc-
tions expression of messages touting the District’s schools,
but not messages relating to any other topic or viewpoint.

   At first blush, Plaintiffs’ argument seems viable. Indeed, if
the Regulation allowed for school uniforms that consisted
only of plain-colored clothing without any words, logos, or
printed material whatsoever, Plaintiffs’ argument against the
Regulation’s content-neutrality would almost certainly fall
flat. As it stands, however, Plaintiffs have at least a colorable
claim that, by allowing student clothing to contain school
logos, the Regulation reflects an impermissible content-based
(and, indeed, viewpoint-based) preference for expressions of
school pride.

   [9] While the District could have steered far clear of the
First Amendment’s boundaries by foregoing the logo provi-
sion entirely, we nevertheless conclude that allowing stu-
dents’ otherwise solid-colored clothing to contain a school
logo—an item expressing little, if any, genuine communica-
tive message—does not convert a content-neutral school uni-
form policy into a content-based one.

   Indeed, the District’s very narrow exception to its other-
wise content-neutral school uniform policy is a far cry from
those regulations previously found by the Supreme Court to
be content-based. See, e.g., United States v. Playboy Entm’t
Group, Inc., 529 U.S. 803 (2000) (statute restricting cable
companies’ dissemination of sexual programming); City of
Cincinnati v. Discovery Network, Inc., 507 U.S. 410 (1993)
(ordinance banning commercial handbills on news racks but
allowing newspapers); Boos v. Berry, 485 U.S. 312 (1988)
               JACOBS v. CLARK COUNTY SCHOOL DIST.                  5201
(statute prohibiting display of signs critical of a foreign gov-
ernment near a foreign embassy); Carey v. Brown, 447 U.S.
455 (1980) (statute prohibiting all picketing in residential
neighborhoods except labor picketing tied to a place of
employment); Police Dep’t of City of Chi. v. Mosley, 408 U.S.
92 (1972) (similar); see also ACLU of Nev. v. City of Las
Vegas, 466 F.3d 784 (9th Cir. 2006) (ordinance prohibiting
speech soliciting donations, “charity, business or patronage”).

   [10] Moreover, “[w]hatever marginal expression wearing [a
school] logo implicates, it does not rise to the level of expres-
sion to implicate concerns of viewpoint [non-] neutrality.”
Long v. Bd. of Educ. of Jefferson County, Ky., 121 F. Supp.
2d 621, 625 n.5 (W.D. Ky. 2000). The content-based/content-
neutral dichotomy is not grounded in the text of the First
Amendment itself, but was created by the Supreme Court as
a tool for distinguishing those regulations that seek to advance
“legitimate regulatory goals” from those that seek to “sup-
press unpopular ideas or information or to manipulate the
public debate through coercion rather than persuasion.” Tur-
ner, 512 U.S. at 641. Here, Plaintiffs put forth no evidence
that the Regulation’s logo allowance was an attempt by the
District to inundate the marketplace of ideas with pro-school
messages or to starve that marketplace of contrary opinions;
rather, all evidence suggests that the District considered the
logo to be an identifying mark, not a communicative device.

   [11] We thus decline Plaintiffs’ invitation to take the term
“content-based” to its literal extreme, and we hold that the
District’s school uniform policies are content-neutral despite
their allowances for clothing containing school logos.31
  31
    We also reject Plaintiffs’ argument that the Regulation is viewpoint-
based because it allows students to convey messages of conformity, but
prohibits students like Dresser from expressing their views about non-
conformity. First, it is unlikely students complying with a school uniform
policy would be viewed by others as communicating their approval for
conformity, see Spence, 418 U.S. at 410-11, thus undermining Dresser’s
5202           JACOBS v. CLARK COUNTY SCHOOL DIST.
        c.   Intermediate Scrutiny Is the Appropriate
             Standard

   As discussed above, the school uniform policies at issue
here implicate the First Amendment only insofar as they place
content-neutral restrictions on students’ pure speech and place
incidental restrictions on students’ expressive conduct.32
Because neither type of restriction is governed by Tinker, see
supra Part II.A.1, we must now decide how to evaluate the
constitutionality of these policies.

   [12] Outside the school speech context, the Supreme Court
has repeatedly held that a law restricting speech on a
viewpoint- and content-neutral basis is constitutional as long
as it withstands intermediate scrutiny—i.e., if: (1) “it furthers
an important or substantial government interest”; (2) “the
governmental interest is unrelated to the suppression of free
expression”; and (3) “the incidental restriction on alleged First
Amendment freedoms is no greater than is essential to the fur-
therance of that interest.” Turner, 512 U.S. at 661-62. The
same is true of a regulation that has an incidental effect on
expressive conduct. United States v. O’Brien, 391 U.S. 367,
376-77 (1968).33

argument that his school’s uniform policy facilitates communication of
conformist messages at all. Second, under Dresser’s logic, any policy
requiring students to behave like their fellow students could be seen as
favoring conformity and disfavoring non-conformity, yet nobody would
seriously contend that requiring students to raise their hands before speak-
ing, being polite to classmates, or—perhaps most relevant to this case—
wearing a gym uniform, would be a viewpoint-based “speech” restriction
containing an implicit preference for conformist “expression.”
   32
      Notably, these restrictions apply only during the school day and do not
limit all speech, just “speech” that is communicated via students’ clothing.
   33
      O’Brien contemplates a fourth prong of the intermediate scrutiny
analysis—namely, that the regulation be within the government’s power
to enact. 391 U.S. at 377. Because Plaintiffs do not question the District’s
power to implement mandatory school uniform policies under N.R.S.
§ 392.458, no further discussion of this prong is necessary. Accord Little-
field, 268 F.3d at 286.
                JACOBS v. CLARK COUNTY SCHOOL DIST.                     5203
   [13] We agree with the district court that this same level of
scrutiny should extend to the school speech context. See
Jacobs, 373 F. Supp. 2d at 1181; accord Canady, 240 F.3d at
443.34 Applying intermediate scrutiny to school policies that
effect content-neutral restrictions upon pure speech or place
limitations upon expressive conduct (or, as is the case here, do
both) not only strikes the correct balance between students’
expressive rights and schools’ interests in furthering their edu-
cational missions, but, as the Fifth Circuit explained, is
entirely consistent with the Supreme Court’s other school
speech precedents, not to mention the remainder of the
Court’s First Amendment jurisprudence. See Canady, 240
F.3d at 442-43.35

  [14] Accordingly, if the District’s school uniform policies
advance important government interests unrelated to the sup-
pression of free speech, and do so in ways that effect as mini-
mal a restriction on students’ free expression as possible,36
  34
      If anything, the scrutiny should be even less demanding, as “the con-
stitutional rights of students in public school are not automatically coex-
tensive with the rights of adults in other settings, and . . . the rights of
students must be applied in light of the special characteristics of the school
environment.” Morse, 127 S. Ct. at 2622 (internal quotation marks and
citations omitted). Because we find that the District’s school uniform poli-
cies withstand intermediate scrutiny, however, we have no occasion to
consider whether an even more lenient standard would be consistent with
the Constitution.
   35
      Although we have never applied intermediate scrutiny in the student
speech context, we have recently suggested that the standard might be
appropriate for “assessing content-neutral regulations that restrict [student]
speech or inherently expressive conduct.” See Pinard, 467 F.3d at 759 n.1
(declining to apply intermediate scrutiny because parties did not brief the
issue, but inviting parties to explore that issue on remand).
   36
      While “the incidental restriction on alleged First Amendment free-
doms [must be] no greater than is essential to the furtherance of [the gov-
ernment’s] interest, . . . a regulation need not be the least speech-
restrictive means of advancing the [g]overnment’s interests,” Turner, 512
U.S. at 662 (emphasis added); it need only promote “a substantial govern-
ment interest that would be achieved less effectively absent the regula-
tion,” id. (internal quotation marks and citations omitted).
5204                JACOBS v. CLARK COUNTY SCHOOL DIST.
then the uniform policies should be upheld. We now turn to
whether those criteria are satisfied here.

       2.        Applying Intermediate Scrutiny

            a.    School Uniform Policies Further Important
                  Government Interests

   The District claims its uniform policies further three impor-
tant state interests: (1) “increasing student achievement”; (2)
“promoting safety”; and (3) “enhancing a positive school envi-
ronment.”37 The District supports its claim with affidavits
from school personnel confirming that the school uniform
policies were implemented with these purposes in mind and
that the policies have, in fact, been effective in advancing
these goals.

   [15] Plaintiffs do not contend that the District’s stated inter-
ests are unimportant or insignificant. Instead, they argue that,
even though these interests may be laudable, the District’s
real justification for its uniform policies was its goal of “visi-
ble conformity”—an interest Plaintiffs argue is not important
or substantial. But this is not how the intermediate scrutiny
test works. Indeed, a court’s job in evaluating a policy under
this test’s first step is to determine whether the government’s
stated goals qualify as important or substantial. See Turner,
512 U.S. at 664 (specifically, the court must determine
whether the government’s evidence “demonstrate[s] that the
recited harms are real, not merely conjectural and that the reg-
ulation will in fact alleviate these harms in a direct and mate-
rial way”). Whether those stated goals are mere pretexts for
  37
     The stated purpose of the dress code was not simply to “promote
‘school spirit.’ ” The dissent relies on the affidavit of Donald Jacobs for
this assertion, but such reliance is not appropriate on summary judgment,
and, in any event, the affidavit certainly does not constitute the “stated
purpose” of the dress code. The actual purpose of the dress code—student
achievement, safety, positive school environment—is stated explicitly in
the regulation and reflects important government interests.
                  JACOBS v. CLARK COUNTY SCHOOL DIST.                5205
a more insidious government purpose is taken up in the sec-
ond and third steps of the analysis. See id.; O’Brien, 391 U.S.
at 377-80.

   [16] Here, the government’s stated goals unquestionably
qualify as “important.” See Canady, 240 F.3d at 443-44 (find-
ing comparable goals sufficiently important to withstand
intermediate scrutiny); Blau v. Fort Thomas Public Sch. Dist.,
401 F.3d 381, 391-92 (6th Cir. 2005) (“[B]ridging socio-
economic gaps between families within the school district,
focusing attention on learning, increasing school unity and
pride, enhancing school safety, promoting good behavior,
reducing discipline problems, improving test scores, improv-
ing children’s self-respect and self-esteem, helping to elimi-
nate stereotypes and producing a cost savings for families . . .
are all important governmental interests [served by a school
uniform policy].”). Indeed, it is hard to think of a government
interest more important than the interest in fostering condu-
cive learning environments for our nation’s children.

   [17] Additionally, not only do affidavits from District
administrators indicate that the school uniform policies have
been effective in achieving the Regulation’s three goals—
which itself is evidence that the contemplated “harms are
real” and that the policies do “in fact alleviate these harms in
a direct and material way,” Turner, 512 U.S. at 664—the
Department of Education has also acknowledged the efficacy
of school uniforms in advancing such state interests. See U.S.
Dep’t of Ed. Manual on Sch. Uniforms (1996), available at
http://www.ed.gov/updates/uniforms.html.38 In the absence of
  38
    This manual lists as the potential benefits of school uniform policies:
       •   Decreasing violence and theft—even life-threatening
           situations—among students over designer clothing or expen-
           sive sneakers;
       •   Helping prevent gang members from wearing gang colors and
           insignia at school;
5206          JACOBS v. CLARK COUNTY SCHOOL DIST.
any evidence from Plaintiffs that the uniform policies fail to
advance the important government interests of increasing stu-
dent achievement, enhancing safety, and creating a positive
school environment, we conclude that the first prong of the
intermediate scrutiny test is satisfied.

       b.   The District’s Interests Are Unrelated to the
            Suppression of Free Expression

  Because the District’s stated interests are “unrelated to the
suppression of free expression,” we conclude that the second
prong of the intermediate scrutiny test is satisfied, as well. See
Turner, 512 U.S. at 662; O’Brien, 391 U.S. at 377.

   [18] On their face, the District’s goals have nothing to do
with quelling speech or limiting expression. Accord Castorina
ex rel. Rewt v. Madison County Sch. Bd., 246 F.3d 536, 548
(6th Cir. 2001) (Kennedy, J., concurring) (“[A] stable,
disruption-free educational environment is a substantial gov-
ernment interest . . . unrelated to the suppression of student
expression.”). Additionally, the record is devoid of any evi-
dence suggesting that the District’s stated goals were mere
pretexts for its true purpose of preventing students from
expressing their views on particular subjects, such as support
for a particular faith (in Jacobs’s case) or opposition to con-
formity (in Dresser’s case). The District may have known that
views like these would be incidentally suppressed because of
its schools’ uniform policies; however, its reasons for enact-
ing the uniform policies were—as far as the record reveals—
entirely divorced from preventing student speech.

   •   Instilling students with discipline;
   •   Helping parents and students resist peer pressure;
   •   Helping students concentrate on their school work; and
   •   Helping school officials recognize intruders who come to the
       school.
               JACOBS v. CLARK COUNTY SCHOOL DIST.                    5207
   [19] Again, the referendum sent home to parents is telling.
Although the District acknowledges in this referendum that its
school uniform policies would limit student creativity and
restrict students’ freedom to express themselves in non-
violent ways, it lists these effects in the “Cons - Disadvan-
tages” column, thus implying that the District enacted the
Regulation authorizing school uniforms not because of, but in
spite of, the impact school uniform policies would have on
students’ expressive opportunities. We thus conclude that the
District’s interests are not pretexts for an underlying desire to
limit free speech but, rather, are directed only at creating an
educational environment free from the distractions, dangers,
and disagreements that result when student clothing choices
are left unrestricted. Cf. City of Renton v. Playtime Theatres,
Inc., 475 U.S. 41, 48 (1986) (expressing less First Amend-
ment concern regarding policies “aimed not at the content” of
the forbidden speech, but rather at the “secondary effects” of
that speech).39

        c.   The District’s School Uniform Policies Do Not
             Restrict More Speech Than Necessary

   The third prong of the intermediate scrutiny test has been
stated in several forms but, for purposes of this case, it
focuses on whether the regulation “leave[s] open ample alter-
native channels” for student communication. Colacurcio v.
City of Kent, 163 F.3d 545, 551 (9th Cir. 1998).
  39
    We reject Plaintiffs’ argument in response—i.e., that a school policy
that purports to regulate conduct, but “specifically includes a prohibition
on all messages in the actual text of the policy,” is necessarily related to
the suppression of communication. To start, the Regulation nowhere refer-
ences “messages” or “writing” in its text. Although it does limit students’
clothing choices to plain-colored (or school logoed) clothing, and this does
prevent students’ clothing from containing written messages, if preventing
expression of such messages were the primary aim of requiring clothing
to be solid-colored, then striped, polka-dot, or plaid clothing would have
been permitted, as would clothing of all colors, not just a select few.
5208           JACOBS v. CLARK COUNTY SCHOOL DIST.
   [20] As the district court appropriately noted, although the
school uniform policies may limit students’ abilities to
express themselves via their clothing choices, “students may
continue to express themselves through other and traditional
methods of communication throughout the school day.” For
example, students are still permitted (if not encouraged) to
have verbal conversations with other students, publish articles
in school newspapers, and join student clubs. Moreover, even
a student’s ability to communicate through his or her choice
of clothing is not completely curtailed, as students are still
permitted to choose what clothing to wear after school, on
weekends, and at non-school functions.

   [21] Because the District’s uniform policies limit only one
form of student expression (while leaving open many other
channels for student communication) and apply during the
narrowest possible window consistent with the District’s
goals of creating a productive, distraction-free educational
environment for its students,40 the District’s uniform policies
are a narrowly-tailored way of furthering the District’s peda-
gogical goals without infringing upon students’ First Amend-
ment rights any more than is necessary to achieve these goals.
See Turner, 512 U.S. at 661-62; O’Brien, 391 U.S. at 376-77.
Accordingly, the policies withstand intermediate scrutiny and
do not unconstitutionally abridge a student’s rights under the
First Amendment to engage in free speech while at school.

  B.    Compelled Speech

   Plaintiffs next argue that the District’s uniform policies
infringe upon students’ First Amendment rights because they
compel students to express support for conformity—a mes-
sage with which students like Dresser disagree.41 Although the
  40
      The Regulation limits the uniform policy’s enforcement to only “regu-
lar school hours while in attendance at the school or school approved func-
tions.”
   41
      Because Dresser is the only plaintiff who claims that, by being
required to wear his school uniform, he was compelled to communicate a
message with which he disagreed, we analyze Plaintiffs’ compelled speech
argument by considering only Dresser’s allegations.
              JACOBS v. CLARK COUNTY SCHOOL DIST.                 5209
district court did not address this argument in its order grant-
ing summary judgment, Plaintiffs did raise the argument both
to the district court and in their opening brief here; thus, we
will consider the contention on appeal. Donovan v. Crisos-
tomo, 689 F.2d 869, 874 (9th Cir. 1982).

   [22] Dresser contends that uniforms usually convey sym-
bolic messages, see, e.g., Daniels v. City of Arlington, Tex.,
246 F.3d 500, 504 (5th Cir. 2001) (wearing police uniform
conveys message of government-sanctioned authority), and
thus that, by requiring him to wear a school “uniform,”
Bridger compelled him to convey a symbolic message—here,
support for conformity and community affiliation—against
his will. We disagree. First, although there are times when
“wearing a uniform is expressive, identifying the wearer with
other wearers of the same uniform, and with the ideology or
purpose of the group,” Church of Am. Knights of the Ku Klux
Klan v. Kerik, 356 F.3d 197, 206 (2d Cir. 2004), wearing
Bridger’s school uniform (which, here, consists of nothing
more than plain-colored tops and bottoms) can hardly be com-
pared to wearing the type of “uniform” contemplated in Kerik
—i.e., a white hooded gown that clearly identifies its wearer
as a member of the Ku Klux Klan and, presumably, as a sub-
scriber to its views.42

  [23] Second, given both “the nature of [Dresser’s] activity”
and “the factual context and environment in which it was
undertaken,” the likelihood that a person viewing Dresser
wearing his mandated school uniform would have understood
Dresser to be conveying a message of conformity is extremely
small. Spence v. Washington, 418 U.S. 405, 410-11 (1974)
(per curiam) (finding conduct to be expressive only when that
  42
    This does not necessarily mean that a student choosing to defy a
school’s mandatory uniform policy would not be communicating a mes-
sage others could understand; it means only that wearing a solid-colored
top and khaki bottoms does not, itself, communicate a discernable mes-
sage akin to that communicated by wearing Ku Klux Klan garb.
5210         JACOBS v. CLARK COUNTY SCHOOL DIST.
likelihood was “great”). Wearing a uniform does not involve
written or verbal expression of any kind, cf. Barnette, 319
U.S. at 628-29, 642 (requiring students to pledge allegiance
to the American flag each morning), it is passive rather than
active, cf. id., and if it conveys a message at all, that message
is imprecise, rather than “particularized,” cf. Spence, 418 U.S.
at 411. See Troster v. Pa. State Dep’t of Corr., 65 F.3d 1086,
1090-91 (3d Cir. 1995) (citing these reasons when concluding
that requiring state corrections officers to wear American flag
patch on their uniforms was not likely a form of compelled
speech). Indeed, Dresser puts forth no evidence to suggest
that, even though every student at Bridger was required to
wear the uniform, a person observing these similarly clad stu-
dents would understand any of them to be expressing a per-
sonal affinity for conformity. See id. at 1092.

   Dresser’s argument that Bridger’s uniform policy amounts
to a form of “compelled speech” thus fails. Indeed, Bridger
does not force Dresser to communicate any message
whatsoever—much less one expressing support for confor-
mity or community affiliation—simply by requiring him to
wear the solid-colored tops and bottoms mandated by its uni-
form policy. Accord Littlefield v. Forney Indep. Sch. Dist.,
268 F.3d 275, 283-86 & n.8 (5th Cir. 2001).

   [24] In sum, we conclude that none of Plaintiffs’ speech-
related rights were violated by the District’s mandatory school
uniform policies and, thus, summary judgment in the Defen-
dants’ favor on these claims was appropriate.

III.   Free Exercise Claims

   Plaintiffs next contend that the District’s uniform policies
violated their First Amendment rights to free exercise of reli-
gion. See U.S. Const. amend. I. Specifically, they claim that
Liberty’s uniform policy unconstitutionally forbade Jacobs
from wearing shirts expressing her religious beliefs and that
Bridger’s refusal to grant Dresser an exemption from its uni-
               JACOBS v. CLARK COUNTY SCHOOL DIST.                  5211
form policy unconstitutionally forced Dresser to violate the
anti-conformity teachings of his religion.

  A.    Jacobs’s Free Exercise Claim

   [25] Jacobs’s free exercise claim fails for the simple reason
that both the Regulation and the school uniform policy Lib-
erty implemented thereunder were “valid and neutral law[s] of
general applicability” and, as such, did not implicate the Free
Exercise Clause at all. See Employment Div., Or. Dep’t of
Human Res. v. Smith, 494 U.S. 872, 879 (1990); cf. Church
of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S.
520, 531-32 (1993). There is no evidence in the record sug-
gesting that Liberty was motivated to enact its uniform policy
because its administrators “disapprove[d] of a particular reli-
gion or of religion in general.” City of Hialeah, 508 U.S. at
532. Moreover, Liberty’s policy prohibits students like Jacobs
from wearing message-bearing t-shirts not because Liberty
feared students would undertake to do so for religious rea-
sons, but because Liberty did not want students to encounter
any clothing-related distractions during the school day. Id.

   Indeed, a school uniform policy like Liberty’s is the quin-
tessence of a “neutral [rule] of general applicability.” Smith,
494 U.S. at 879. The policy applies to all students equally
(regardless of the students’ religious beliefs), and it prohibits
conduct (i.e., wearing clothing in colors and styles other than
that prescribed by the uniform policy) that presents no obvi-
ous impediments to the free exercise of any particular religion
or religions. Thus, like other regulations that have been found
to be “neutral” and “of general applicability,”43 the District’s
  43
     See, e.g, Smith, 494 U.S. at 890 (law prohibiting ingestion of peyote
valid even as applied to those whose religions required use of peyote in
religious ceremonies); Gillette v. United States, 401 U.S. 437 (1971)
(Selective Service System valid even as applied to those whose religions
opposed a particular war on religious grounds); Braunfeld v. Brown, 366
U.S. 599 (1961) (plurality opinion) (Sunday-closing law valid even as
5212            JACOBS v. CLARK COUNTY SCHOOL DIST.
Regulation (and the individual uniform policies it authorizes)
do not implicate the Free Exercise Clause.

  B.     Dresser’s Free Exercise Claim

  Although Dresser makes a somewhat different free exercise
argument, our analysis is, in essence, the same.

   Dresser contends that his school arbitrarily denied him a
religious exemption from its mandatory uniform policy and
that this denial itself violated his free exercise rights. As the
district court concluded, Dresser is correct that his school was
not permitted to inquire into the validity or orthodoxy of
Dresser’s religious beliefs when deciding whether or not to
exempt him from its mandatory uniform policy. See Jacobs,
373 F. Supp. 2d at 1185 (citing Littlefield, 268 F.3d at 292-
93). The district court, however, already struck the religious
exemption on this ground—an aspect of its decision neither
party appeals. See id.

   [26] Thus, the only argument Dresser can make now (other
than the argument that the district court’s remedy for curing
the Regulation’s grant of “unfettered discretion” to school
administrators impermissibly leaves the Regulation without
any religious exemption whatsoever—an argument that is
now moot)44 is that he is entitled to at least nominal damages

applied to those whose religious practices compelled them to refrain from
work on other days); Prince v. Massachusetts, 321 U.S. 158 (1944) (child
labor law valid even as applied to mother whose religion required her to
use her children to dispense literature in the streets); cf., e.g., City of Hia-
leah, 508 U.S. at 527, 535 (ordinance prohibiting anyone from “unneces-
sarily kill[ing], torment[ing], tortur[ing], or mutilat[ing] an animal in a
public or private ritual or ceremony” invalid because ordinance targeted
a particular Santeria religious practice).
   44
      After striking the Regulation’s overly discretionary religious exemp-
tion, the district court noted that it would be possible for the District to
include a valid religious exemption in its Regulation as long as the exemp-
               JACOBS v. CLARK COUNTY SCHOOL DIST.                    5213
based on Bridger’s prior refusal to grant him an exemption
from its uniform policy. As explained in the previous section,
however, the District’s school uniform policies are neutral
laws of general applicability and, thus, even if Dresser’s
beliefs about non-conformity were sincerely held and reli-
gious in nature, see Malik v. Brown, 16 F.3d 330, 333 (9th
Cir. 1994), he had no right under the Free Exercise Clause to
a religious exemption. Smith, 494 U.S. at 879.

  Accordingly, we conclude that the District’s mandatory
school uniform policies infringed upon neither Jacobs’s nor
Dresser’s free exercise rights.45

tion included “ ‘narrow, objective, and definite standards’ ” to constrain
school administrator discretion. See id. at 1185 & n.7 (quoting Shuttles-
worth v. City of Birmingham, Ala., 394 U.S. 147, 151 (1969)). Responding
to this invitation, the District passed a re-revised regulation in August
2005, thus mooting Dresser’s objection to Bridger’s then-exemptionless
school uniform policy. The District’s revised regulation is not before the
court; thus, we express no opinion regarding its constitutionality or the
constitutionality of a uniform policy lacking any religious exemption.
  45
     We reject Plaintiffs’ contention that Jacobs and Dresser raise “hybrid
rights” claims that should be subjected to strict scrutiny. The “hybrid
rights” doctrine has been widely criticized, see, e.g., City of Hialeah, 508
U.S. at 566-67 (Souter, J., dissenting) (explaining why doctrine is “ulti-
mately untenable”); Kissinger v. Bd. of Trs. of Ohio State Univ., 5 F.3d
177, 180 (6th Cir. 1993) (calling doctrine “completely illogical” and
declining to recognize doctrine until Supreme Court expressly does so
itself); Littlefield v. Forney Indep. Sch. Dist., 108 F. Supp. 2d 681, 704
(N.D. Tex. Aug. 3, 2000) (refusing to apply doctrine in school uniform
case because entire doctrine is likely based upon a misreading of Smith,
495 U.S. at 881-82), aff’d 268 F.3d 275 (5th Cir. 2001); Erwin Chemerin-
sky, Constitutional Law: Principles and Policies § 12.3.2.3 at 1215-16 (2d
ed. 2002) (calling doctrine’s contours “unclear”), and, notably, no court
has ever allowed a plaintiff to bootstrap a free exercise claim in this man-
ner, see Catholic Charities of Sacramento, Inc. v. Superior Court, 32 Cal.
4th 527, 557-58 (2004). We decline to be the first.
5214           JACOBS v. CLARK COUNTY SCHOOL DIST.
IV.    Due Process Claims

   Plaintiffs’ final contention is that their due process rights
were violated because they were each made subject to a man-
datory school uniform policy that was implemented without
following the parental survey procedures included in the orig-
inal Regulation.46

   We first clarify that Plaintiffs are not making the due pro-
cess argument typically made in school policy cases—i.e.,
that District schools disciplined students like Jacobs and Terry
for violating the mandatory uniform policies without first con-
firming, via “fundamentally fair procedures,” that the alleged
violations actually occurred. Cf. Goss v. Lopez, 419 U.S. 565,
574 (1975) (recognizing need for procedural due process
before student can be suspended and thereby deprived of her
“legitimate entitlement to a public education” and her interest
in her “good name, reputation, honor, [and] integrity”). Jacobs
and Terry admit they violated their schools’ uniform policies
and have never contended that they were disciplined—and, in
Jacobs’s case, repeatedly suspended—without being given
fair warning of the prohibited conduct or an opportunity to
explain their behavior. See id. at 579.

  Instead, Plaintiffs make the novel argument that the District
schools at issue violated due process when they acted in
“complete defiance of their own regulations” and instituted
  46
    That Regulation required any school that chose to implement a uni-
form policy to “survey all families at the school” and to only implement
the policy if “at least fifty-one (51) percent of the surveys [were] returned
[and there was a] seventy percent favorable response supporting school
uniforms from the respondents.”
   According to Plaintiffs, Liberty initially implemented a uniform policy
without conducting a parental survey at all, Garside did so despite failing
to receive the required 51% response rate and 70% approval rate, and Glen
Taylor did so by improperly aggregating a series of parental surveys so
that the response and approval rates met the Regulation’s requirements.
                JACOBS v. CLARK COUNTY SCHOOL DIST.                      5215
school uniform policies absent the requisite level of parental
approval.

   [27] As the district court correctly concluded, however,
even if the manners in which these District schools imple-
mented their uniform policies violated the Regulation,47 they
did not violate the Fourteenth Amendment. It has long been
recognized that individuals have no due process right to par-
ticipate in government policymaking. See Bi-Metallic Inv. Co.
v. State Bd. of Equalization, 239 U.S. 441, 444-46 (1915) (due
process not violated when taxpayer adversely impacted by
new local ordinance was given no opportunity to be heard
before ordinance was passed). Moreover, Plaintiffs provide no
authority for their suggestion that a federal due process claim
lies whenever a local entity deviates from its own procedures
in enacting a local regulation.48 Accordingly, although it
might be preferable for schools to seek parental approval
before instituting controversial school policies, and it might
be a violation of state law for schools not to do so if a local
statute or regulation so dictates,49 the Due Process Clause in
no way requires this. See id. at 445.

  47
     And perhaps even N.R.S. § 392.458 (authorizing Nevada school dis-
tricts to implement uniform policies, but only “in consultation with . . .
parents and legal guardians of pupils who are enrolled in the district”).
  48
     Of course, if the local rule itself were required by due process, then
a federal due process claim would surely lie. See, e.g., United States v.
James Daniel Good Real Prop., 510 U.S. 43, 62 (1993) (requiring a local-
ity to “afford notice and a meaningful opportunity to be heard before seiz-
ing real property subject to civil forfeiture”). Here, however, that is not the
case.
  49
     See Jacobs v. Clark County Sch. Dist., No. CV-S-04-1490-RLH (D.
Nev. Nov. 10, 2004) (order granting preliminary injunction because Plain-
tiffs were likely to succeed on merits of state law statutory interpretation
claims that District schools implemented mandatory uniform policies in
violation of N.R.S. § 392.458 and the Regulation).
5216           JACOBS v. CLARK COUNTY SCHOOL DIST.
                           CONCLUSION

  We thus affirm the district court’s grant of summary judg-
ment in favor of the District. Neither the District’s Regulation
nor the individual school uniform policies implemented there-
under violate Plaintiffs’ free speech, free exercise, or due pro-
cess rights.

   AFFIRMED.



THOMAS, Circuit Judge, dissenting:

   Kim Jacobs wanted to wear a T-shirt to Liberty High
School containing a message expressing her religious beliefs
as a member of the Church of Jesus Christ of Latter-day
Saints. When she did, she was suspended four times, for a
total of twenty-five days, because the only messages allowed
on shirts were those promoting the school.1 She alleges that
she was penalized academically, suffered emotional harm,
and eventually was forced to transfer to another school.2
  1
     The school policy stated that “Logos on tops will be excepted [sic]
only if they are Liberty High School logos or designs.” The affidavit of
Donald Jacobs states that he was told that “the sole reasons for imposing
discipline on Kim was that her shirts with religious messages did not con-
form to the Liberty School regulation that only allows pro-school mes-
sages on shirts.” He further averred that he has “observed that other
Liberty High School students wearing message bearing shirts, including
those with slogans touting the school’s athletic teams, have not been disci-
plined.” He stated that he “was told that since these messages promoted
the school, they were acceptable under the policy.” The school has con-
ceded that a design bearing a school logo with the universal “no” symbol
through it (a circle with a diagonal line) would not be permitted under
school policy.
   2
     Although there are other plaintiffs and other claims, I will focus ini-
tially on Jacobs’ claim because it demonstrates my fundamental difference
with the analysis adopted by the district court and the majority.
             JACOBS v. CLARK COUNTY SCHOOL DIST.           5217
   The district court and the majority have determined, in very
thoughtful opinions, that the school’s ban on her speech need
only withstand intermediate scrutiny to pass constitutional
muster, and that it does in this case. However, this conclusion
directly conflicts with Tinker v. Des Moines Independent
Community School District, 393 U.S. 503 (1969), and Chan-
dler v. McMinnville School District, 978 F.2d 524 (9th Cir.
1992). It also represents a substantial rewriting and undermin-
ing of the First Amendment protections afforded by Tinker.

  Therefore, I respectfully dissent.

                               I

   As everyone agrees, Chandler governs the analysis of stu-
dent speech in our Circuit. Chandler establishes three catego-
ries of student speech: (1) vulgar, lewd, obscene, and plainly
offensive speech (analysis of which is governed by Bethel
School District Number 403 v. Fraser, 478 U.S. 675 (1986));
(2) school-sponsored speech (analysis of which is governed
by Hazelwood School District v. Kuhlmeier, 484 U.S. 260
(1988)); and (3) speech that does not fall into either of the
first two categories (analysis of which is governed by Tinker).
978 F.2d at 529.

   Everyone also agrees that the speech at issue in this case
does not fall under either of the first two categories. There-
fore, under Chandler, the analysis must be controlled by Tin-
ker. Id. However, rather than applying the plain terms of
Chandler, the district court and the majority have imported
and imposed a new analytical framework that cannot be rec-
onciled with Supreme Court jurisprudence, or with ours.

   In examining student speech, the Supreme Court has con-
sistently focused on the nature of the speech itself, as we rec-
ognized in Chandler. Id. If vulgar, lewd, obscene, and plainly
offensive speech is at issue, the Fraser analysis applies, and
the governmental regulation is reviewed in that context. When
5218           JACOBS v. CLARK COUNTY SCHOOL DIST.
school-sponsored speech is involved, the Hazelwood analysis
applies. When issues of speech and other expressive conduct
are involved, the Tinker analysis applies, and the governmen-
tal action is reviewed in that context. Id. In short, under the
Supreme Court’s analytical framework, and under ours, the
initial inquiry is the character of the speech at issue. Only
once that has been established do we examine the governmen-
tal response.

   The government has, to my dismay, urged an approach—
adopted by the district court and the majority—that amounts
to little more than an analytical sleight of hand, a trick of mis-
direction. Rather than examining the nature of the speech, the
majority has instead decided that the focus should be on the
regulation of the speech. If the regulation is content- and
viewpoint-neutral, the majority reasons, then the type of
expressive conduct at issue is irrelevant. In that instance,
regardless of the type of speech involved, a deferential level
of scrutiny applies.

   That reasoning, of course, is diametrically opposed to the
teachings of Fraser, Hazlewood, and Tinker. One need only
examine the facts of Tinker and Chandler to see the logical
disconnect. In Tinker, the Supreme Court held that a school
could not prohibit students from wearing black armbands. In
Chandler, we held that a school could not prohibit students
from wearing pro-teacher buttons. If we applied the Liberty
High School uniform policy to those cases, that policy would
have prohibited students in Tinker and Chandler from wear-
ing those same armbands or buttons.3 However, under the
  3
    In fact, the assistant principal of Glen Taylor Elementary School
informed another one of the plaintiffs in this case, Lona Finley, that her
child’s button, stating “say no to uniforms” violated the school’s dress
code as a “slogan or advertising on clothing which by [its] nature disrup-
t[s] the educational setting.” One can imagine that the students in Tinker
and Chandler would also have been so informed. Of course, Ms. Finley
was also told that “[t]he standard student attire policy was not the reason
Ms. Finley’s child was required to remove the button.” It was actually
               JACOBS v. CLARK COUNTY SCHOOL DIST.                    5219
majority’s analysis, this would not have resulted in a constitu-
tional violation because the regulations were content- and
viewpoint-neutral. It is obvious that the majority’s holding
cannot be reconciled with Tinker and Chandler. It is the char-
acter of the speech, not the content of the governmental regu-
lation that forms the framework of the First Amendment
analysis in student speech cases.

                                    II

   The analysis of this case should have been conducted under
Tinker. In Tinker, the Supreme Court confirmed a student’s
right to free speech in public schools. In balancing that right
against the state’s interest in maintaining an ordered and
effective public education system, the Court declared that a
student’s speech rights could only be curtailed if the speech:
(1) would impinge on other students’ rights; or (2) would
result in a “substantial disruption of or material interference
with school activities.” 393 U.S. at 513-14.

   Here, there is no dispute that Kim Jacobs’ wearing of a T-
shirt that contained pre-printed expressions of her religious
faith would not impinge on the rights of other students. Nor
is there any suggestion that her T-shirt could possibly have
resulted in a substantial disruption or material interference
with school activities. Plainly then, under the standard
described in Tinker, the school’s lengthy suspension of Jacobs
violated her First Amendment rights.

because the metal pin fastener “presented a safety hazard and the button
presented a disruption to the school environment.” Even if Ms. Finley’s
child had selected a pin with the same slogan, but fastened it to his or her
clothing with a “straight pin”—considered by Glen Taylor Elementary to
be a safer option—the record still suggests that the button would be con-
sidered impermissible as a “disruption.” This is clearly irreconcilable with
Chandler and Tinker. The record also shows that students at the same
school were allowed to wear shamrocks pinned on their shirts.
5220            JACOBS v. CLARK COUNTY SCHOOL DIST.
                                     III

   Even if we were to adopt the majority’s legal analysis and
assume Tinker only applies to viewpoint- and content-neutral
restrictions on student speech, the result in this case still can-
not be sustained. The lynchpin of the majority’s reasoning—
that Liberty High School had a viewpoint- and content-neutral
regulation—is unsupported, even by the limited record at
hand. The school prohibits all messages on clothing, except
for messages that support the school. The literal language of
the rule describes logos and designs,4 but the affidavits pro-
vided in this case indicate that other messages were allowed,
so long as they expressed pro-Liberty sentiments.5

   Confining messages to pro-government content cannot be
said to be viewpoint- or content-neutral. A regulation is con-
tent based “if either the main purpose in enacting it was to
suppress or exalt speech of a certain content, or it differenti-
ates based on the content of speech on its face.” ACLU v. City
of Las Vegas, 466 F.3d 784, 793 (9th Cir. 2006). Here, shirts
with messages “touting the school’s athletic teams” are per-
mitted, while a shirt bearing an anti-school spirit message
would be prohibited. A policy that allows students to wear
messages that express support of the school, while prohibiting
messages that oppose school policy cannot be considered
content-neutral: such a policy is indubitably content-based.
Indeed, expressing anti-government sentiments constitutes
paradigmatic political speech. Nor can a policy become
content-neutral merely because each student is forced to adopt
the message. Thus, on the face of this record, the Liberty High
School policy cannot be considered viewpoint- or content-
neutral.
  4
     Liberty High School’s “Campus Wardrobe Basic Guidelines” provide
that “[t]ops must be solid color plan [sic] red, white or navy blue,” but that
“[l]ogos on tops will be excepted [sic] only if they are Liberty High
School logos or designs.”
   5
     For example, Jacobs’ father observed that shirts printed with “slogans
touting the school’s athletic teams . . . were acceptable under the policy.”
              JACOBS v. CLARK COUNTY SCHOOL DIST.                 5221
                                  IV

   Even assuming the majority’s analysis is correct and inter-
mediate scrutiny applies, the school uniform policies at issue
here fail at step one of that analysis. As the majority agrees,
a viewpoint- or content-neutral restriction on speech is consti-
tutional if (1) “it furthers an important or substantial govern-
ment interest;” (2) “the governmental interest is unrelated to
the suppression of free expression”; and (3) “the incidental
restriction on alleged First Amendment freedoms is no greater
than is essential to the furtherance of that interest.” Turner
Broad. Sys., Inc. v. FCC, 512 U.S. 622, 661-62 (1994) (inter-
nal quotation marks omitted) (quoting United States v.
O’Brien, 391 U.S. 367, 377 (1968)).

   So what is the “important or substantial” government pur-
pose here? It is not, as some have suggested in similar con-
texts, to reduce socio-economic divisions. Rather, the state
purpose of the school uniform and printed message ban is to
promote “school spirit.” Assuming this is an important gov-
ernment purpose—an assumption indeed—the majority
neglects to consider whether the record demonstrates that the
school uniform policy actually furthers this interest.

   The school argues that the imposition of mandatory school
uniforms and the ban on expressive messages results in an
improvement of the educational process in individual schools
through increasing student achievement, promoting safety,
and enhancing a positive school climate. There is no empirical
evidence of this in the record, only conclusory affidavits filed
by school officials. Indeed, the only empirical evidence in the
record is that Kim Jacobs’ academic performance suffered as
the direct result of the imposition of the speech ban.6 On this
record, the governmental interest in promoting “school spirit”
  6
   While Kim Jacobs did manage to keep her grades up despite being sus-
pended for twenty-five days, she was penalized for the in-class work she
was forced to miss.
5222         JACOBS v. CLARK COUNTY SCHOOL DIST.
cannot come close to outweighing Kim Jacobs’ First Amend-
ment rights.

                                V

   There are, of course, other issues in this case, and it is easy
to be diverted by them. There is the broader question of free-
dom of dress. See Gowri Ramachandran, Freedom of Dress:
State and Private Regulation of Clothing, Hairstyle, Jewelry
and Makeup, Tattoos, and Piercing, 66 Md. L. Rev. 11
(2006). There are interesting and important questions about
the legal difference between dress codes (which limit the uni-
verse of clothing options) and mandatory uniform policies
(which define the universe of clothing). There is the question
of whether, following a Tinker analysis of Jacobs’ speech
claims, her Free Exercise Clause claims should be subjected
to strict scrutiny under a hybrid rights analysis. See Miller v.
Reed, 176 F.3d 1202, 1207-08 (9th Cir. 1999). All of these
issues, and more, form part of the larger question of the con-
stitutionality of mandatory school uniforms.

   However, in the present context, these are questions that
need not be answered. The simple question for me is whether
the district court and the majority properly rejected the tradi-
tional Tinker analysis. Because I believe the law of our Cir-
cuit mandates that Tinker applies, I would reverse the
judgment of the district court and remand for a proper re-
examination of the case under Tinker. I would not reach any
of the other issues urged by the parties.

  For these reasons, I respectfully dissent.